Watson, C. J.
The appellee appeared specially herein on February 5, 1909, and filed its motion to dismiss this appeal for the following reasons: (1) This court has no jurisdiction of the appellee in this cause. (2) Appellant has not complied with rule thirty-six of this court. (3) The record in this cause presents no question for the decision of this court.
But appellee has not given appellant any notice of this motion, at least no proof of any notice has been made. Rule fifteen of this court requires that notice of motions of this character must be given the appellant. It has been held that the compliance with this rule will be enforced. Dick v. Mullins (1891), 128 Ind. 365; Elliott, App. Proc., §533; Ewbank’s Manual, §199.
The motion to dismiss this appeal is therefore overruled, and the clerk is instructed to tax the costs of said motion against the appellee.